Roe, C. J. This claim arose out of the loss of personal property due to theft by an escaped inmate or inmates of the Boys School at St. Charles, Illinois. Recovery is sought under the Court of Claims Act, Ill. Rev. Stat. 1977, ch. 47, par. 439.8 and Ill. Rev. Stat. 1977, ch. 23, par. 4041. According to Claimant’s complaint, on or about October 24,1977, Claimant’s 1974 Dodge Van containing his personal property was parked at his residence at Fairground Crossing Apartments, 225 Walnut Drive, St. Charles, Illinois. At some time after 12:00 a.m. Claimant’s vehicle was stolen from the parking lot by one or more escaped inmates from the Boys School. The vehicle, although damaged, was subsequently recovered along with some of the personal property. A claim for the damage has previously been presented to Claimant’s insurer. The insurer paid $161.60 for the loss of personal property, the entire repair bill for the damage to the vehicle, and the entire cost of a rental vehicle. Claimant has attached to his complaint as a bill of particulars a list of personal property allegedly removed from his vehicle and for which he has not recovered any monies. The stated value of said property is $1,158.90. Upon investigation of the claim, the Respondent offered and Claimant has agreed to accept, pending our approval the sum of $500.00 in full satisfaction of his claim. We approve said stipulation. It is hereby ordered that Claimant be, and hereby is, awarded the sum of $500.00 (five hundred dollars and no cents) in full satisfaction of any and all claims presented to Respondent in the case at bar.